Citation Nr: 0616526	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from May 1968 to may 1970.  

The veteran claims that he has PTSD resulting from stressful 
experiences in Vietnam during the Vietnam War.  He was 
diagnosed in November 2004 as having PTSD secondary to 
Vietnam stressors.  

The veteran (see April 2001 written statement) has asserted 
that he had been assigned to the First Marine Airwing and was 
stationed at a firebase at Marble Mountain, near China Beach 
and Da Nang.  He claims the firebase was fired upon nightly 
by mortar and rockets.  The veteran claims that at this base, 
he saw a buddy ("Speedy") dismembered by mortar fire, that 
he was detailed to help clean up debris after attacks, that 
another buddy ("Eddie"), with whom he shared a hootch, was 
killed in a convoy and that he was ordered by a lieutenant 
while driving a truck escort to run over a Vietnamese on a 
bicycle.  The veteran's representative noted in a February 
2003 VA Form 646 that the veteran suffered a shrapnel wound 
to the right knee while on patrol in Da Nang.  While he did 
not receive a Purple Heart and his service records show no 
sign of treatment for a shrapnel wound of the right knee, his 
service medical records do show that he was treated for a 
right knee boil. 

The veteran's DD Form 214 indicates that his MOS was motor 
vehicle operator/tractor trailer truck driver, that he had 
close to 12 months of foreign service, and that he received 
(in part) the Vietnam Service Medal and the Vietnam Campaign 
Medal.  Service personnel records indicate that he had a tour 
of duty in Vietnam from November 1968 to November 1969, and 
that his "combat history" consisted of "COMMUNIST 
AGGRESSION IN RVN" for that year (although no further detail 
is provided).

To the extent reasonably possible, the Appeals Management 
Center (AMC) should attempt to verify the veteran's stressor 
incidents with the Marine Corps University Archive.  

Accordingly, the case is REMANDED back to the RO via the AMC 
in Washington, DC for the following action:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Ask him to be as specific as 
possible in providing names, dates, and 
units of assignment.  Specifically, the 
veteran should provide the specific dates 
(month and year) when he was exposed to 
incoming mortar and rocket attacks while 
serving in Vietnam.  

2.  Therafter, the RO should contact the 
Marine Corps University Archive, Gray 
Research Center, 2040 Broadway St. 
Quantico, VA 22134-5107 and inquire as to 
whether unit records verify exposure to 
mortar and rocket attacks while serving 
in Vietnam or any other stressor alleged 
by the veteran to have occurred.  (Refer 
to fast letter 05-08 from Director, 
Compensation and Pension Service for 
instructions as to formatting the 
request.)

3.  Thereafter, re-adjudicate the claim 
on appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

